DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejections of Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Applicant's arguments filed 07/19/2021 have been fully considered and they are not persuasive. See discussion below.
The rejection of Claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/546476 (reference application is withdrawn. Applicant filed a Terminal Disclaimer that was approved by the UPSTO on 7/14/21.
Palepu et al.(USAN 2014/0135299; 05//15/2014), Pravda (US 8476233; 06/2/2013) and Pravda (US 8916546; 12/23/2014) are withdrawn. Palepu et al. and Pravda do not teach or suggest rectal application of budesonide twice a day as claimed.
The rejection of Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Pravda (US 8476233; 06/2/2013) is withdrawn. Palepu et al. and Pravda do not teach or suggest rectal application of budesonide twice a day as claimed.
The rejection of Claims 1-7 under 35 U.S.C. 103 as being obvious over Yamada et al.(USAN 20180271786; 9/27/2018 using PCT filing date: 7/21/2015) is withdrawn.
US 2018/0271786 (Yamada) will not qualify as prior art according to 35 USC 102(a)(1) because the December 28, 2016 priority date of the present application predates the September 27, 2018 publication date of Yamada.

Claim Rejections - 35 USC § 103- Maintained
The rejections of Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. See discussion below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al.(USAN 20140349982; 11/27/2014). Forbes et al. teach a method of treating ulcerative colitis, inflammatory bowel disease(IBD) comprising administering a rectal  foam composition comprising 2 mg budesonide to a patient once a day for 4 weeks. Forbes et al. Forbes et al. do not teach the administration of 2mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would . 
Response to Applicant’s Argument
Applicant’s claim 1 reads:
 (Currently Amended) An enema for rectal application comprising: budesonide as an active ingredient, wherein 1.5 to 2.5 mg of budesonide per dose are administered twice a day for 12 weeks for use in the treatment of an inflammatory bowel disease, or to prevent a relapse, wherein when administered twice a day, the enema is administered twice after an interval of 6 hours or more.
Applicant argues that Forbes fails to disclose or suggest administering budesonide twice a day for 12 weeks for use in the treatment of an inflammatory bowel disease, or to prevent a relapse, wherein when administered twice a day, the enema is administered twice after an interval of 6 hours or more.
Like instant invention, Forbes et al. teach administering 2 mg budesonide BID for two weeks followed by 2 mg budesonide QD for four weeks to treat ulcerative colitis (paragraph 7-10) which equates to a total of 6 weeks of budesonide administration for treating ulcerative. Alternatively in paragraph 27 and claim 24 Forbes teach the rectal administration of 2 mg QD budesonide for 8 weeks to address ulcerative colitis. Forbes et al. at paragraph 57 teach that the administration of budesonide treats inflammatory bowel disease. Forbes et al. at paragraph 2 teach that the administration of budesonide prevents relapse and remitting ulcerative colitis. Forbes et al. at paragraphs 15-17 teach that their method of budesonide administration yields an endoscopy score of zero. Forbes et all. unlike instant claims does not require the 12 week prolonged dosage of budesonide at 1.5 to 2.5 mg of budesonide BID to accomplish successful treatment of ulcerative colitis and IBD obtaining an endoscopy of zero with no/reduce relapse. The instant Specification does not provide a side by side showing of instant invention’s prolonged budesonide 12 week administration over Forbes et al.s’ invention of using much less budesonide to accomplish same benefits of successfully treating ulcerative colitis and IBD and obtaining an endoscopy of zero with no/reduce relapse. 
Claim Rejections - 35 USC § 103 - New
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al.(USAN 20140349982; 11/27/2014) and Naganuma et al.(J of Crohn’s and Colitis, 2016, 826-836). Forbes et al. teach a method of treating ulcerative colitis, inflammatory bowel disease(IBD) comprising administering a rectal  foam composition comprising 2 mg budesonide to a patient once a day for 4 weeks. Forbes et al. Forbes et al. do not teach the administration of 2mg of budesonide twice a day for 12 weeks and the administration of 2 mg budesonide to the patient for an additional 6 weeks to the 12 weeks recited in claim 1. The Artisan in the field would know to vary budesonide amount as well as budesonide length and frequency of treatment. The Artisan in the medical field would know that medical treatment regimen(frequency of treatment, dosage amount and length or treatment) is patient dependent for the for the same condition. Therefore, there is nothing unobvious for an Artisan in the medical field to treat a patient having ulcerative colitis, inflammatory bowel disease(IBD)  for 6 or 12 weeks with 2 mg budesonide twice a day since medical clinician know that medical treatment of the same condition using the same drug varies in the length of treatment since treatment regimen varies from patient to patient depending on patient’s severity of condition. Forbes et al. do not teach or suggest complete mucosal healing. However, Naganuma et al. teach administering 2 mg budesonide BID for six weeks resulting in complete mucosal healing as indicated by an endoscopic subscore of zero(see abstract). Naganuma et al. teaches that the endoscopic subscore of less than 1 results in remission and of ulcerative colitis as well as relapse of ulcerative colitis(see abstract).  
Naganuma et all. unlike instant claims does not require the 12 week prolonged dosage of budesonide at 1.5 to 2.5 mg of budesonide BID to accomplish complete mucosal healing as well as successful treatment of ulcerative colitis and IBD and obtaining an endoscopy of zero with no/reduce relapse. The instant Specification does not provide a side by side showing of instant invention’s prolonged budesonide 12 week administration over Forbes-Naganuma modified invention of using much less budesonide to accomplish same benefits of successfully treating ulcerative colitis and obtaining an endoscopy of zero with no/reduce relapse. An Artisan in the field would have been motivated to combine Forbes and Naganuma because both individual references are drawn to a method of controlling ulcerative colitis and arriving at an endoscopic subscore of zero which indicates complete mucosal healing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616